Order entered on June 15, 1960 denying the motion seeking a conclusion of the examination before trial and granting '.the cross motion seeking a continuance of the examination unanimously reversed .on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and motion for an order concluding the examination granted, with $10 costs. A continuance of the examination beyond the point now reached would require the disclosure of the work product of the defendant — a disclosure that need not be made (Metropolitan Life Ins. Co. v. Goldberger, 1 A D 2d 823). While the plaintiff is entitled to have the defendant “disclose the particulars of [its] claim or proof in order to 'assure a fair trial” (Mutual Life Ins. Co. of N. T. v. Tailored Woman, 276 App. Div. 144, 146), it is evident that such a “ disclosure ” has already been made. Furthermore, it appears that the requirements of Mr. Justice Markewich’s memorandum, rendered in connection with the objections raised during the course of the examination, have been satisfied. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.